UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14905 BERKSHIRE HATHAWAY INC. (Exact name of registrant as specified in its charter) Delaware 47-0813844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3555 Farnam Street, Omaha, Nebraska 68131 (Address of principal executive office) (Zip Code) (402) 346-1400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox Number of shares of common stock outstanding as of July 26, 2012: ClassA —927,848 Class B —1,086,380,702 BERKSHIRE HATHAWAY INC. PageNo. Part I – Financial Information Item1. Financial Statements Consolidated Balance Sheets— June 30, 2012 and December31, 2011 2 Consolidated Statements of Earnings— Second Quarter and First Six Months 2012 and 2011 3 Consolidated Statements of Comprehensive Income— Second Quarter and First Six Months 2012 and 2011 4 Consolidated Statements of Changes in Shareholders’ Equity— First Six Months 2012 and 2011 4 Consolidated Statements of Cash Flows— First Six Months 2012 and 2011 5 Notes to Consolidated Financial Statements 6-20 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-36 Item3. Quantitative and Qualitative Disclosures About Market Risk 37 Item4. Controls and Procedures 37 Part II – Other Information Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds and Issuer Repurchases of Equity Securities 37 Item3. Defaults Upon Senior Securities 37 Item4. Mine Safety Disclosures 37 Item5. Other Information 38 Item6. Exhibits 38 Signature 38 1 Part I Financial Information Item1. Financial Statements BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED BALANCE SHEETS (dollars inmillions) June 30, December31, (Unaudited) ASSETS Insurance and Other: Cash and cash equivalents $ $ Investments: Fixed maturity securities Equity securities Other Receivables Inventories Property, plant and equipment Goodwill Other Railroad, Utilities and Energy: Cash and cash equivalents Property, plant and equipment Goodwill Other Finance and Financial Products: Cash and cash equivalents Investments in fixed maturity securities Other investments Loans and finance receivables Goodwill Other $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Insurance and Other: Losses and loss adjustment expenses $ $ Unearned premiums Life, annuity and health insurance benefits Accounts payable, accruals and other liabilities Notes payable and other borrowings Railroad, Utilities and Energy: Accounts payable, accruals and other liabilities Notes payable and other borrowings Finance and Financial Products: Accounts payable, accruals and other liabilities Derivative contract liabilities Notes payable and other borrowings Income taxes, principally deferred Total liabilities Shareholders’ equity: Common stock 8 8 Capital in excess of par value Accumulated other comprehensive income Retained earnings Treasury stock, at cost ) ) Berkshire Hathaway shareholders’ equity Noncontrolling interests Total shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements 2 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS (dollars in millions except per share amounts) Second Quarter First Six Months (Unaudited) (Unaudited) Revenues: Insurance and Other: Insurance premiums earned $ Sales and service revenues Interest, dividend and other investment income Investment gains/losses Other-than-temporary impairment losses on investments — — ) ) Railroad, Utilities and Energy: Operating revenues Other 41 32 88 68 Finance and Financial Products: Interest, dividend and other investment income Investment gains/losses 23 24 Derivative gains/losses ) ) ) 87 Other ) Costs and expenses: Insurance and Other: Insurance losses and loss adjustment expenses Life, annuity and health insurance benefits Insurance underwriting expenses Cost of sales and services Selling, general and administrative expenses Interest expense 70 Railroad, Utilities and Energy: Cost of sales and operating expenses Interest expense Finance and Financial Products: Interest expense Other Earnings before income taxes Income tax expense Net earnings Less: Earnings attributable to noncontrolling interests Net earnings attributable to Berkshire Hathaway $ Average common shares outstanding * Net earnings per share attributable to Berkshire Hathaway shareholders * $ * Average shares outstanding include average ClassA common shares and average Class B common shares determined on an equivalent ClassA common stock basis. Net earnings per common share attributable to Berkshire Hathaway shown above represents net earnings per equivalent ClassA common share. Net earnings per Class B common share is equal to one-fifteen-hundredth (1/1,500)of such amount. See accompanying Notes to Consolidated Financial Statements 3 BERKSHIRE HATHAWAY INC. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (dollars in millions) Second Quarter First Six Months Comprehensive income attributable to Berkshire Hathaway: Net earnings $ Other comprehensive income: Net change in unrealized appreciation of investments ) ) Applicable income taxes 40 ) ) Reclassification of investment appreciation in earnings ) ) 25 ) Applicable income taxes 37 (9 ) Foreign currency translation ) ) Applicable income taxes 6 ) 7 ) Prior service cost and actuarial gains/losses of defined benefit plans 37 15 49 11 Applicable income taxes ) (4
